Name: 85/164/EEC: Commission Decision of 8 February 1985 amending Decision 82/426/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  America;  trade;  animal product
 Date Published: 1985-03-02

 Avis juridique important|31985D016485/164/EEC: Commission Decision of 8 February 1985 amending Decision 82/426/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from the United States of America Official Journal L 063 , 02/03/1985 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 18 P. 0112 Spanish special edition: Chapter 03 Volume 33 P. 0234 Swedish special edition: Chapter 3 Volume 18 P. 0112 Portuguese special edition Chapter 03 Volume 33 P. 0234 *****COMMISSION DECISION of 8 February 1985 amending Decision 82/426/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from the United States of America (85/164/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas Commission Decision 82/426/EEC (3) laid down conditions as to animal health and veterinary certification for the importation of fresh meat from the United States of America; Whereas it is possible, without risk of spread of disease, to accept meat of bovine animals where such animals have originated in the United States of America or in Canada and have spent part of the residency period in either country; Whereas both the United States and Canada have given undertakings to the Commission which will ensure notification to the Commission and the Member States, within 24 hours at the latest, of the confirmation of the occurrence of serious epizootic disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Part IV of the Animal Health Certificate contained in the Annex to Decision 82/426/EEC is hereby replaced by the following: 'IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from: - in the case of fresh meat from bovine animals, animals which have remained in the United States of America or in Canada for at least three months before being slaughtered or since birth in the case of animals less than three months old, - in the case of fresh meat from swine, sheep and goats, animals which have remained in the territory of the United States of America for at least three months before being slaughtered or since birth in the case of animals less than three months old, - in the case of fresh meat from domestic solipeds, animals which have remained in the territory of the United States of America or a neighbouring country on the list referred to in Council Decision 79/542/EEC for meat of domestic solipeds, for at least three months before being slaughtered or since birth in the case of animals less than three months old, - in the case of fresh meat from swine, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks, - in the case of fresh meat from sheep and goats, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks. Done at , on (Signature of official veterinarian) Seal Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 February 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 186, 30. 6. 1982, p. 54.